381 So. 2d 375 (1980)
Elizabeth E. MENZ, Appellant,
v.
In re the ESTATE OF Clifford M. MENZ, Deceased, Appellee.
No. PP-295.
District Court of Appeal of Florida, First District.
March 27, 1980.
Theodore R. Bowers, Panama City, for appellant.
William E. Harris, Panama City, for appellee.
PER CURIAM.
The Order Determining Elective Share is hereby affirmed, except for its failure to award an attorney's fee to the widow. The personal representative had a duty to file a petition for and to pay the elective share in the case at bar. Rule 5.360, Rules of Probate and Guardianship (1979). The failure to do so necessitated the employment of counsel by the widow, and the attorney's efforts on the widow's behalf resulted in a change in the distribution of the will. See In Re Estate of Freedman, 340 So. 2d 1275 (Fla. 3d DCA 1977).
Affirmed in part, reversed in part.
ROBERT P. SMITH, Jr., BOOTH and SHAW, JJ., concur.